Per Curiam.
— The points were not distinctly propounded, but the direction prayed seems to have been, that as the presumption of payment from lapse of time goes to the whole debt, the rebuttal of it, by proof that any part of the debt was outstanding within the twenty years, goes to the whole presumption. The law is undoubtedly so; but the direction actually given, though accurate in most particulars, did not entirely respond to the prayer. Payment of interest, or a part of the principal, within the twenty years, repels the presumption entirely; and any acknowledgment that a part of the debt is due, entitles the plaintiff to recover, not only that part, but the whole, unless payment is proved by other evidence than lapse of time. It casts the proof of payment on the defendant, as if no presumption of payment had taken place.
Judgment reversed, and a venire de novo awarded.